          Case 20-30602 Document 14 Filed in TXSB on 01/31/20 Page 1 of 1




UNITED STATES BANKRUPTCY COURT                                        SOUTHERN DISTRICT OF TEXAS
                                                                                                       ENTERED
                                                                                                       01/31/2020
                                         MOTION AND ORDER
                                     FOR ADMISSION PRO HAC VICE

          Division                HOUSTON                 Main Case Number             20-30602
          Debtor            In Re:                           HIGH MESA, INC.


This lawyer, who is admitted to the State Bar of                  FLORIDA                   :

                       Name                             Jonathan H. Alden, Esq.
                       Firm                             Florida Department of Environmental Protection
                       Street                           3900 Commonwealth Blvd., MS #35
                 City & Zip Code                        Tallahassee, FL 32399-3000
                    Telephone                           (850)245-2238
                                                        Fla Bar No. 366692
             Licensed: State & Number

Seeks to appear as the attorney for this party:

               FLORIDA DEPARTMENT OF ENVIRONMENTAL PROTECTION


 Dated: 1-31-2020                         Signed: /s/ Jonathan H. Alden




 COURT USE ONLY: The applicant’s state bar reports their status as:               ACTIVE           .



 Dated:                                   Signed:
                                                          Deputy Clerk



                                                     Order


                                     This lawyer is admitted pro hac vice.

Dated:
 Signed: January
         October 31,
                 17, 2020
                     2018                                  United States Bankruptcy Judge

                                                             ____________________________________
                                                                           Marvin Isgur
                                                                 United States Bankruptcy Judge
